DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 21, 2022 has been entered.


 Election/Restrictions
To summarize the current election, the applicant elected group I, without traverse.
Claims 30, 32, and 34-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6, 8, 10-11, 13, 16, 21-23, and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention. 
Claims  1-2, 4, 6, 8, 10, 11, 13, 16, 21-23, and 40 recite or require a plurality of polymeric micelles that are characterized by a polydispersity index of less than 0.4. These micelles must have coronas that are non-covalently complexed with boric acid and the micelles must also encapsulate an active agent with a water solubility of less than 10 g/L. There is no discussion in the specification of such a combination of features and parameters occurring for any particular embodiment of the disclosed or claimed graft copolymers. The discussion of a polydispersity index in the specification discusses polymer chain polydispersity, not that of micelle size (see page 23). The specification states “[a]s used herein, "dispersity index", also termed in the art: "polydispersity index" (denoted hereinthroughout as: "D" or "PDI") refers to a measure of the distribution of molecular mass in a given polymer sample” (see page 23 first paragraph).  Several numerical ranges are disclosed for the polymer PDI on page 23 of the specification that include about 0.01 to about 0.5. A polymer sample with a particular PDI will still have that same PDI whether formed into micelles or present in free solution.  The micelle size distribution is not reflected in the PDI of a polymer chain. The terms “polydispersity index” and “PDI” are later also equated with the “size distribution” of micelles in example 6. However, when size distribution of the micelles is discussed in the specification, a hydrodynamic size distribution is detailed and quantified as a percentage of particles having a hydrodynamic size that varies within a certain percentage (see page 21). A range of “less than 0.4” for a micelle size distribution PDI was not recited in the original disclosure. When the instant examples detail a size distribution polydispersity for micelles that were made from polymers within the claim scope, they are produced via simple dissolution of the polymer in a solution, none have complexed coronas and none contain an active agent as required (see example 6). The disclosed values for this measure of size distribution for the micelles outside the claim scope are below 0.4, but this is not indicative of the currently recited range being contemplated for micelles within the claim scope, given that there is no discussion provided as to how micelle size distribution is controlled or altered (see example 6).  The August 21, 2022 declaration provided by the inventor indicates that an increase in the proportion of complexing agent relative to the polymer can increase the micelle size distribution polydispersity when it reaches a certain threshold, yet there is no discussion in the disclosure about this phenomenon. The applicant has conflated polydispersity in regard to polymer chain molecular weight with polydispersity in regard to micelle size distribution. These parameters are not interchangeable and disclosure of values for one of them does not translate to a disclosure of the same values for the other  No structure has been connected to the micelle size distribution polydispersity functionality in regards to the selection of particular side chains, the polymer domain lengths/molecular weights, the side chain proportion, the amount of complexation, or the choice of drug.  As a result, the artisan of ordinary skill would not have deemed the applicant to be in possession of the invention as instantly claimed at the time of filing.
This is a new matter rejection.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 already recites boric acid as the complexation agent. Thus dependent claim 21 adds no further limitations. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2,  4, 8, 10-11, 13, 16, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Guerrouani EPJ (previously cited) in view of Dong et al. (previously cited), Li et al. (previously cited), Tudorachi et al. (Journal of Applied Polymer Science 2011 122:1109-1120), and Della Porta et al. (previously cited) as evidenced by Liu et al. (previously cited), Della Valle et al. (previously cited), and Narita et al. (Macromolecules 2013 46:4174−4183).
Guerrouani EPJ teach a graft copolymer of poly(vinyl alcohol) with polylactide side chains (PVA-g-PLA) (see page 1623 top of second column; instant claims 1, 4, and 8). The polymer is water soluble and employed to make micelles in water (see page 1627 second column last paragraph and page 1632 first column last partial paragraph-second column first partial paragraph). This polyol backbone and hydrophobic polyester side chains yield an amphiphilic graft copolymer that self-assembles into micelles in a solvent that is a good solvent for the backbone and poor solvent for the side chains (see page 1632 first column last partial paragraph-second column first partial paragraph; instant claim 1). Graft copolymers of PVA are taught to be used for encapsulation and drug delivery systems (see page 1621 second column; instant claims 22-23). PVA-g-PLA with different feed proportions of polylactide were generated and able to yield a polymer with 70-75 wt% polylactide, given the detailed number average molecular weight of the graft copolymer and starting PVA polymer backbone (see table 1 samples 13 and 14, page 1622 second column third full paragraph, and page 1623 second column second-third full paragraph; instant claim 1). The size distribution of micelles of the graft copolymers is unimodal and yields very narrow, generally symmetrical distribution with sizes spanning from about 30 nm to 150 nm or about 30 nm to 200 nm, where the width of the distribution increases slightly as the polymer molecular weight increases (see figure 5b samples 13 and 14 and page 1632 first column last partial paragraph and second column first partial paragraph). Guerrouani EPJ does not explicitly describe the arrangement of the polymer domains in the micelle, complexation of the corona, a numerical value for the micelle polydispersity, or a specific drug as a cargo.
	Dong et al. teach graft copolymers composed of a cellulose backbone and polylactide side chains and their organization into drug carrying micelles (see abstract). They broadly discuss amphiphilic block copolymers, noting their ability to self-assemble into micelles and the utility of these micelles as drug delivery systems (see page 26 second column last paragraph; instant claim 13). More specifically, the hydrophobic blocks of the copolymer organize into the core of the micelle in an aqueous environment while the hydrophilic blocks form a surrounding corona (see page 26 second column last paragraph). Hydrophobic drugs can be loaded into the hydrophobic core and the corona stabilizes the interface between this core and the aqueous surrounding environment.  Dong et al. incorporate the water insoluble drug prednisone acetate into the core of their micelles (see page 28 first column second paragraph and page 32 second column; Liu et al. paragraph 10). The amphiphilic graft copolymers organize into micelles in aqueous solution with the same arrangement as amphiphilic block copolymers, where the hydrophobic chains form the core and the hydrophilic chains form the corona (see page 32 second column and figure 10). Dong et al. teach that about 29% of the added drug was loaded into the micelles which yields a ratio of about 1:3.5 drug to polymer (see page 28 first column second paragraph and page 32 first column first full paragraph, as calculated by the examiner; instant claim 1).
	Li et al. teach micelles composed of graft copolymers with a chitosan backbone and poly(N-isopropylacrylamide) side chains for drug delivery that are organized into micelles with a chitosan (hydrophilic) corona and poly(N-isopropylacrylamide) (hydrophobic) core (see abstract and figure 5). They teach non-covalent crosslinking of the corona to stabilize the micelles (see page 72 first column first full paragraph).
	Tudorachi et al. teach the production of a solid form a PVA-g-PLA graft copolymer with a PVA backbone and PLA side chains, much like that of Guerrouani EJP (see abstract and scheme 1). Tudorachi et al. go on to teach the inclusion of sodium tetraborate in an aqueous solution with the PVA-g-PLA as a crosslinker that is employed to generate the final product (see page 1110 first column first full paragraph). Narita et al. teach that sodium tetraborate dissociates into boric acid in water and serves as a non-covalent crosslinker for polyvinyl alcohol (see figure 1).
	Della Porta et al. teach that nanoparticles employed for drug delivery between 100 and 500 nm require consistency in size. They should have a narrow particle size distribution where a lower size polydispersity is desired and an optimal size polydispersity is described as less than or equal to 0.1 (see page 67 first column last partial paragraph-second column first partial paragraph). A generally symmetrical monomodal distribution of sizes from about 100 nm to about 1000 nm corresponded to a polydispersity of 0.1 (see figure 2  SEE sample).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the PVA-g-PLLA micelles of Guerrouani EPJ where prednisone acetate is included as the core drug cargo. This choice would have been obvious in light of Dong et al. who illustrate the desire to select this drug to deliver from similar amphiphilic graft copolymer micelles and in light of Guerrouani EPJ who teach their micelles for drug delivery. The core would have been expected to be formed of the hydrophobic polylactide chains of the graft copolymer and the corona formed of the hydrophilic poly(vinyl alcohol) backbone of the graft copolymer because this arrangement is known for amphiphilic copolymers generally and that of Dong et al. which is also designed to have a hydroxyl containing backbone and poly(lactide) side chains. Della Valle et al. detail that poly(vinyl alcohol) is mucoadhesive, therefore these micelles with a poly(vinyl alcohol) corona would be expected to also be mucoadhesive (see column 2 lines 28-41; instant claim 10). The core would be expected to carry the drug due to the hydrophobicity of the core and drug (see instant claim 16). Application of the drug/polymer ratio of Dong et al. would then follow. It additionally would have been obvious to employ boric acid, via sodium tetraborate, as a crosslinking/complexing agent for the poly(vinyl alcohol) corona as taught by Tudorachi et al. The crosslinking/complexing would have been obvious based upon Li et al. as the application of the same technique to a similar product in order to yield the same improvement (e.g., stabilization of the micelle). Here the utility of boric acid as a poly(vinyl alcohol) stabilizer/crosslinker when configured as PVA-g-PLA is established by Tudorachi et al. who teaches its use in this capacity for PVA-g-PLA and Narita et al. and for this reason would have been obvious to choose. This modification would be expected to provide stability to the corona of the modified prednisone acetate loaded micelles of Guerrouani EPJ which in turn would protect the core from the external environment. The size distribution of the micelles of Guerrouani EPJ is quite narrow and is much narrower than that of Della Porta et al. who report a micelle size polydispersity of 0.1. Thus it is the position of the examiner that micelles of Guerrouani EPJ have a similar or lower polydispersity as compared to those of Della Porta et al. Tudorachi et al. teach 20 g of a 14 wt% solution of PVA-g-PLA is combined with 0.28 ml of a 5 wt% sodium tetraborate solution which corresponds to a weight ratio of boric acid to polymer of approximately 0.014:2.8 (1:200) which is well within the range the declarant showed to have little impact on the micelle size distribution polydispersity (see table 1 samples C1, C2, and C3 and August 21, 2022 declaration). Absent evidence to the contrary, the inclusion of a drug cargo as taught by Dong et al. would not have increased the micelle size polydispersity of the micelles of Guerrouani EPJ such that the boric acid complexed, drug loaded micelles no longer meet the instant claim limitation. According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Here the modified micelles of Guerrouani EPJ have all the claimed components and configurations. Thus the recognition of a degree stability in the instantly claimed particles does not distinguish them from those rendered obvious by the prior art.  Therefore claims 1-2, 4, 8, 10-11, 13, 16, and 21-23 are obvious over Guerrouani EPJ in view of Dong et al., Li et al., Tudorachi et al., and Della Porta et al. as evidenced by Liu et al., Della Valle et al., and Narita et al.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guerrouani EPJ in view of Dong et al., Li et al., Tudorachi et al., and Della Porta et al. as evidenced by Liu et al., Della Valle et al., and Narita et al. as applied to claims 1-2, 4, 8, 10-11, 13, 16, and 21-23 above, and further as evidenced by Wu et al. (previously cited) and Roy et al. (previously cited).
Guerrouani EPJ in view of Dong et al., Li et al., Tudorachi et al., and Della Porta et al. as evidenced by Liu et al., Della Valle et al., and Narita et al. render obvious the limitations of instant claim 1. The graft copolymer has the structure 
    PNG
    media_image1.png
    140
    322
    media_image1.png
    Greyscale
where the terminal acid of the polylactide is bound to the pendant hydroxyls of poly(vinyl alcohol) thereby generating an ester bond. Claim 6 is a product-by-process. “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)….The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)” (see MPEP 2113). Therefore when no structure is implied, the product-by-process recitation does not add any limitations that affect patentability. Dicyclohexylcarbodiimide acts as a condensation agent by facilitating intermediate reaction roles, but is not part of the final condensed compound. It has been employed to connect polymer chains where one has a hydroxyl group and the other has a carboxylic acid group (see Wu et al. scheme 1 page 10307 first column last partial paragraph-second column second full paragraph). While Guerrouani EPJ detail a “grafting from” methodology for making their graft copolymer where the side chains are polymerized from the backbone, Roy et al. detail that a “grafting to” method is also possible where preformed side chain polymers are bound to a backbone polymer (see page 2050 second column first-fourth full paragraphs). Roy et al. detail graft copolymers with a cellulose backbone, which like poly(vinyl alcohol) is hydrophilic and binds the side chains via its pendant hydroxyl functional groups (see abstract and figure 1). They also illustrate a “grafting from” process employing a caprolactone monomer for the side chains and a “grafting to” process employing a carboxylic acid terminated polymer for the side chains (see schemes 15 and 16). In light of these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the hydrophobic domains could be attached to the hydrophilic domain in the polymer of Guerrouani EPJ via the condensation agent dicyclohexylcarbodiimide. Since there is no structural distinction between the polymer of Guerrouani EPJ and that instantly claimed when made via the recited steps, the polymer of Guerrouani EPJ meets the limitations of instant claim 6. Therefore claim 6 is obvious over Guerrouani EPJ in view of Dong et al., Li et al., Tudorachi et al., and Della Porta et al. as evidenced by Liu et al., Della Valle et al., Narita et al., Wu et al., and Roy et al.

Claims 1-2, 4, 8, 10-11, 13, 16, 21-23, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Sheikh et al. (previously cited) in view of Li et al. (Colloids and Surfaces A:Physicochemical and Engineering Aspects 2013 429:12-18 – previously cited - henceforth Li C), Li et al., Tudorachi et al., and Della Porta et al. as evidenced by Konno et al. (previously cited), Liu et al., Della Valle et al., and Narita et al.
Sheikh et al. teach a graft copolymer of poly(vinyl alcohol) with polycaprolactone side chains (PVA-g-PCL) (see abstract; instant claims 1, 4, 8, and 40-41). They discuss the control of the water solubility of the polymer based upon the proportion of hydrophobic side chains that are present and select a polymer with 43 wt% polycaprolactone to generate micelles (see page 826 second column last partial paragraph-page 837 second column first full paragraph and table 1; instant claims 1 and 40). This polyol backbone and hydrophobic polyester side chains yield an amphiphilic graft copolymer that self-assembles into micelles in a solvent that is a good solvent for the backbone and poor solvent for the side chains (see scheme 1; instant claims 1 and 40). The polymer organizes with PVA in a corona and polycaprolactone in the core (see Scheme 1; instant claims 1 and 40). The copolymer is employed to generate a suspension of micelles encapsulating paclitaxel whose solubility is less than 0.1 g/ml (see Konno et al. abstract; instant claims 1, 22-23, and 40). Della Valle et al. detail that poly(vinyl alcohol) is mucoadhesive, therefore these micelles with a poly(vinyl alcohol) corona would be expected to also be mucoadhesive (see column 2 lines 28-41; instant claim 10). The size distribution of the micelles is unimodal and slightly skewed with an average size of 457 nm and sizes ranging from 300 nm to 650 nm, while concentrated between 350 and 600 nm (see table 2 figure 8b; instant claims 1 and 40). Sheikh et al. do not explicitly describe complexation of the corona, the claimed ratio of drug to polymer, or a numerical value for the micelle size distribution polydispersity.
	Li C teaches amphiphilic block copolymers that form micelles with paclitaxel as a cargo (see abstract). Here the polymer micelles arrange with a hydrophobic core and hydrophilic corona (see figure 2). Li C teaches a desire for high proportions of paclitaxel to be loaded into micelles for delivery, where the load ratio increased as the feed ratio was increased (see table 4). Loading of drug in the micelles at a level 9.7 to 36 wt% were achieved (see table 2).
Li et al. teach micelles composed of graft copolymers with a chitosan backbone and poly(N-isopropylacrylamide) side chains for drug delivery that are organized into micelles with a chitosan (hydrophilic) corona and poly(N-isopropylacrylamide) (hydrophobic) core (see abstract and figure 5). They teach non-covalent crosslinking of the corona to stabilize the micelles (see page 72 first column first full paragraph).
Tudorachi et al. teach the production of a solid form a PVA-g-PLA graft copolymer with a PVA backbone and PLA side chains (see abstract and scheme 1). Tudorachi et al. go on to teach the inclusion of sodium tetraborate in an aqueous solution with the PVA-g-PLA as a crosslinker that is employed to generate the final product (see page 1110 first column first full paragraph). Narita et al. teach that sodium tetraborate dissociates into boric acid in water and serves as a non-covalent crosslinker for polyvinyl alcohol (see figure 1).
	Della Porta et al. teach that nanoparticles employed for drug delivery between 100 and 500 nm require consistency in size. They should have a narrow particle size distribution where a lower size polydispersity is desired and an optimal size polydispersity is described as less than or equal to 0.1 (see page 67 first column last partial paragraph-second column first partial paragraph). A generally symmetrical monomodal distribution of sizes from about 100 nm to about 1000 nm corresponded to a polydispersity of 0.1 (see figure 2  SEE sample).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the paclitaxel loaded PVA-g-PCL micelles of Sheikh et al. with a proportion of paclitaxel in the range taught by Li C. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. The core would be expected to carry the drug due to the hydrophobicity of the core and drug (see instant claim 16). It additionally would have been obvious to employ boric acid, via sodium tetraborate, as a crosslinking/complexing agent for the poly(vinyl alcohol) corona as taught by Tudorachi et al. The crosslinking/complexing would have been obvious based upon Li et al. as the application of the same technique to a similar product in order to yield the same improvement (e.g., stabilization of the micelle). Here the utility of boric acid as a poly(vinyl alcohol) stabilizer/crosslinker is established by Narita et al. and in particular when configured as PVA-g-polyester as taught by Tudorachi et al. The polycaprolactone side chains of the PVA-g-PCL polymer of Sheikh et al. are polyesters similar to polylactide side chains in the PVA-g-PLA of Tudorachi et al. For these reasons, the selection of boric acid as a corona crosslinker would have been obvious to choose. This modification would be expected to provide stability to the corona of the modified paclitaxel loaded micelles of Sheikh et al. which in turn would protect the core from the external environment. The size distribution of the micelles of Sheikh et al. is rather narrow and is much narrower than that of Della Porta et al. who report a micelle size polydispersity of 0.1. Thus it is the position of the examiner that micelles of Sheikh et al. have a similar or lower polydispersity as compared to those of Della Porta et al. Tudorachi et al. teach 20 g of a 14 wt% solution of PVA-g-PLA is combined with 0.28 ml of a 5 wt% sodium tetraborate solution which corresponds to a ratio of boric acid to polymer of approximately 0.0:2.8 (1:200) which is well within the range the declarant showed to have little impact on the micelle size distribution polydispersity (see table 1 samples C1, C2, and C3 and August 21, 2022 declaration). According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Here the modified micelles of Sheikh et al. have all the claimed components and configurations. Thus the recognition of a degree stability in the instantly claimed particles does not distinguish them from those rendered obvious by the prior art. Finally, the recognition of the connection between the proportions of hydrophobic side chains and the water solubility of the PVA-g-PCL makes the selection of an additional polymer with an instantly claimed water solubility to make another embodiment of the drug loaded micelles a matter of routine optimization (see instant claims 2 and 40). Therefore claims 1-2, 4, 8, 10-11, 13, 16, 21-23, and 40 are obvious over Sheikh et al. in view of  Li C, Li et al., Tudorachi et al., and Della Porta et al. as evidenced by Konno et al., Liu et al., Della Valle et al., and, Narita et al.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sheikh et al. in view of  Li C, Li et al., Tudorachi et al., and Della Porta et al. as evidenced by Konno et al., Liu et al., Della Valle et al., and Narita et al. as applied to claims 1-2, 4, 8, 10-11, 13, 16, 21-23, and 40 above, and further as evidenced by Wu et al. and Roy et al. 
Sheikh et al. in view of  Li C, Li et al., Tudorachi et al., and Della Porta et al. as evidenced by Konno et al., Liu et al., Della Valle et al., and Narita et al. render obvious the limitations of instant claim 1. The graft copolymer has the structure binds the terminal acid of the polycaprolactone to the pendant hydroxyls of poly(vinyl alcohol) thereby generating an ester bond. Claim 6 is a product-by-process. “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)….The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)” (see MPEP 2113). Therefore when no structure is implied, the product-by-process recitation does not add any limitations that affect patentability. Dicyclohexylcarbodiimide acts as a condensation agent be facilitating intermediate reaction roles, but is not part of the final condensed compound. It has been employed to connect polymer chains where one has a hydroxyl group and the other has a carboxylic acid group (see Wu et al. scheme 1 page 10307 first column last partial paragraph-second column second full paragraph). While Sheikh et al. detail a “grafting from” methodology for making their graft copolymer where the side chains are polymerized from the backbone, Roy et al. detail that a “grafting to” method is also possible where preformed side chain polymers are bound to a backbone polymer (see Sheikh et al. page 822 first column first full paragraph and second column first full paragraph; Roy et al. page 2050 second column first-fourth full paragraphs). Roy et al. detail graft copolymers with a cellulose backbone, which like poly(vinyl alcohol) is hydrophilic and binds the side chains via its pendant hydroxyl functional groups (see abstract and figure 1). In light of these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the hydrophobic domains could be attached to the hydrophilic domain in the polymer of Sheikh et al. via the condensation agent dicyclohexylcarbodiimide. Since there is no structural distinction between the polymer of Sheikh et al. and that instantly claimed made via the recited steps, the polymer of Sheikh et al. meets the limitations of instant claim 6. Therefore claim 6 is obvious over Sheikh et al. in view of  Li C, Li et al., Tudorachi et al., and Della Porta et al. as evidenced by Konno et al., Liu et al., Della Valle et al., Narita et al., Wu et al., and Roy et al.


Declaration
The declaration under 37 CFR 1.132 filed August 21, 2022 is insufficient to overcome the rejection of claims 1-2, 4, 6, 8, 10, 11, 13, 16, and 21-23 based upon Guerrouani  EPJ et al. in view of others and Sheikh et al. in view of others as set forth in the last Office action because:  the scope of the showing and of the claims are not commensurate. The declarant demonstrates a difference in particle size polydispersity is achieved when a graft copolymer with a PVA backbone and polymethyl methacrylate side chains is formed into micelles that are crosslinked with boric acid depending on the boric acid concentration. As the boric acid concentration increases beyond a particular but undefined threshold, the polydispersity increases. The parameter, boric acid to polymer ratio, that the showing is trying to demonstrate as critical is not claimed. Thus the data in the showing is not commensurate in scope with the claims in this regard. 
The disclosure makes mention of combinations of boric acid and a PVA containing graft copolymer; however, the ratios employed by the declarant are not in the original disclosure. The specification exemplifies adding 1 to 5 l of a 0.1% w/vol boric acid to a polymer solution with polymer at 0.08% or 0.008% (see example 11). These boric acid to polymer ratios correspond to a range of 1:800 to 5:80 (1:16), depending on the polymer concentration and boric acid volume. The declarant provides boric acid to polymer ratios of 1:4 to 15:1 which is well above this range. The polydispersity for the micelles in the example in the disclosure was not measured and they did not contain a drug. Thus the showing also is not representative of the original disclosure.
The declarant provides additional data detailing the localization of an embodiment the claimed micelles to a particular tumor cell population more so than its uncomplexed counterpart. While notable, the instant claims are drawn to a product and not a method of treating this tumor cell population or a cancer that arises from them. Moreover, the claims are not limited to the particles that were employed in the study nor is there an indication that the presence of complexation, which is already expected to benefit treatment due to added micelle stability, yields an unexpectedly superior  outcome. There also is no evidence or rationale provided by the declarant for why the selectivity phenomenon that the showing illustrates is unexpected. The declarant makes mention of a hypothesis that the borated surface of the micelles would actively target tumor cells overexpressing sialic acid. This connection has already been identified in the prior art.  Djanashvilli et al. teach the use of phenylboronic acid moieties as targeting moieties for sialic acid, a known biomarker for cancer recognition overexpressed on their cell surfaces (see Chemistry: A European Journal 2005 11:4010-4018 – especially abstract and page 4010 second column-page 4011 second column second full paragraph). Thus the preferential localization of complexed micelles to tumor tissues due to boric acid detailed by the declarant does not appear to be unexpected.
The declarant opines that the artisan of ordinary skill would not select boric acid to selectively crosslink the PVA corona of a graft copolymer micelle to confer stability and targeted delivery. The examiner disagrees given the teachings of Li et al. who detail the benefit of selectively crosslinking the shell of a copolymer micelle in order to confer stability and the recognized ability of boric acid to crosslink PVA as detailed by Narita et al. A targeted micelle is not claimed and the functionality of a boric acid moiety as a targeting moiety for sialic acid overexpressing cells was already one of its identified features. Thus boric acid would have been a reasonable and obvious choice for crosslinking the PVA corona of the micelles of Guerrouani EPJ and carry with it all the features of the boric acid. 
The declarant incorrectly discounts the relevance of Guerrouani EPJ, stating that it does not detail a graft copolymer with at least 10wt% hydrophobic domain. The declarant references the weight average molecular weight of the PVA-g-PLA and feed molar ratios in their distillation of what proportion of the graft copolymer is composed of polylactic acid. Guerrouani EPJ detail that the number average molecular weight of the sample 14 PVA-g-PLA graft copolymer is 112,000 g/mol while the PVA backbone has a number average molecular weight of 28,000 g/mol. This corresponds to the hydrophobic polylactide side chains composing 75 wt% of the polymer (see table 1 samples 13 and 14, page 1622 second column third full paragraph, and page 1623 second column second-third full paragraphs).
The contributions of Patsialas et al. have been replaced with teachings from  Tudorachi et al. and Narita et al. Thus the arguments directed against Patsialas et al. are no longer relevant.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


Response to Arguments
Applicant's arguments filed August 21, 2022 have been fully considered. In light of the amendment to the claims, the rejection under 35 USC 112(a) due to the recitation of a pH between 5 and 8 and a temperature between 35 and 40⁰C is hereby withdrawn. An additional review of the specification uncovered the basis for the recitation of an at least 5g/L water solubility for the amphiphilic graft copolymer, thus the rejection of claim 40 under 35 USC 112(a) over this recitation is also withdrawn. The remaining rejections have been modified to address the claim amendments. New grounds of rejection are detailed to address the new claim limitations.

Regarding rejection under 35 USC 112(a):
The applicant notes a disclosure of a narrow hydrodynamic size distribution that requires a percentage of micelles have a size distribution that varies within a range of particular percentages and a disclosure of low polydispersity index values for polymers as an indication that the claims meet the written description requirement. These recitations do not support the applicant’s argument, given that these discussions do not disclose the contemplation of micelles having a size distribution polydispersity of less than 0.4. 


Regarding rejections under 35 USC 103:
The applicant argues that the cited references do not suggest employing a sufficiently low proportion of boric acid so as to maintain a polydispersity in micelle size distribution of less than 0.4 for PVA based micelles. No proportion of boric acid is claimed or instantly taught to reach such an end. The rejection has been modified with a more polymer specific teaching concerning boric acid as a crosslinking agent which suggests relative proportions of PVA graft copolymer and boric acid which are well below that demonstrated by the declarant to result in a broad/bimodal size distribution. 
The applicant also repeats the incorrect statement of the declarant that Guerrouani EPJ does not teach the instantly claimed polymer in a micelle. The response to this discussion in the Declaration section above is similarly reiterated.
Further, the applicant argues that Guerrouani EPJ provide different teachings than the applicant about the micelles that arise from their amphiphilic copolymers and do not teach crosslinking their coronas. The different teachings of Guerrouani EPJ detailing the formation of unimers and multimolecular micelles depending on polymer concentration are not a teaching away from the outcome sought by the instant inventor nor is it an indication that their micelles should not be crosslinked and stabilized. The motivation to crosslinking the corona of micelles employed for drug delivery is provided elsewhere in the prior art and illustrated by the teachings of Li et al.
The applicant argues that Li et al. do not teach the crosslinking the instant graft copolymers by boric acid. However, they motivate the crosslinking of the corona of amphiphilic copolymer micelles for drug delivery via non-covalent means. The applicant has pointed to no reason why the concept would not be viewed as applicable to any core-shell organized amphiphilic polymer micelles intended for drug delivery, including those of Guerrouani EPJ. Further, the complexation of polyvinyl alcohol by boric acid is a well-known and extensively studied interaction (see Narita et al. page 4173 first column first partial paragraph). 
The contributions of Patsialas et al. have been replaced with teachings from  Tudorachi et al. and Narita et al. Thus the arguments directed against Patsialas et al. are no longer relevant.
The applicant further repeats the declarant’s discussion of boric acid and polymer ratios and preferential accumulation of boric acid complexed micelles in a particular tumor tissue. The response to this discussion in the Declaration section above is similarly reiterated.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/MELISSA S MERCIER/Primary Examiner, Art Unit 1615